                                                                      Case 2:20-cv-02129-JCM-BNW Document 9
                                                                                                          8 Filed 04/15/21
                                                                                                                  04/13/21 Page 1 of 2




                                                                David H. Krieger, Esq.
                                                            1
                                                                Nevada Bar No. 9086
                                                            2   Shawn W. Miller, Esq.
                                                            3
                                                                Nevada Bar No. 7825
                                                                KRIEGER LAW GROUP, LLC
                                                            4   2850 W. Horizon Ridge Pkwy, Suite 200
                                                            5   Henderson, Nevada 89052
                                                                Phone: (702) 848-3855
                                                            6
                                                                dkrieger@kriegerlawgroup.com
                                                            7   smiller@kriegerlawgroup.com
                                                                Attorneys for Plaintiff,
                                                            8
                                                                William Berry
                                                            9

                                                           10
                                                                                        UNITED STATES DISTRICT COURT

                                                           11                                   DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12
                                                                 WILLIAM BERRY,                                  Case No.: 2:20-cv-02129-JCM-BNW
                         Henderson, Nevada 89052




                                                           13

                                                           14                        Plaintiff(s),
                                                           15
                                                                       vs.                     NOTICE OF SETTLEMENT
                                                           16                                  BETWEEN PLAINTIFF AND
                                                           17
                                                                 EQUIFAX INFORMATION SERVICES, EQUIFAX INFORMATION
                                                                 LLC,                          SERVICES, LLC
                                                           18

                                                           19                        Defendant(s).
                                                           20

                                                           21         NOTICE IS HERBY GIVEN that the claims and disputes between William Berry
                                                           22
                                                                (“Plaintiff”) and Defendant Equifax information Services, LLC ("Equifax") have been
                                                           23

                                                           24
                                                                settled. Plaintiff and Equifax anticipate filing a Stipulation for Dismissal of Plaintiff’s

                                                           25   claims against Equifax, with prejudice, within 60 days. This will allow time for the
                                                           26
                                                                settlement to be finalized. Plaintiff requests that all pending dates and filing requirements
                                                           27

                                                           28




                                                                                                           -1-
                                                                      Case 2:20-cv-02129-JCM-BNW Document 9
                                                                                                          8 Filed 04/15/21
                                                                                                                  04/13/21 Page 2 of 2




                                                                as to Equifax be vacated and that the Court set a deadline sixty (60) from present for filing
                                                            1

                                                            2   a Dismissal as to Equifax.
                                                            3
                                                                      Dated: April 13, 2021
                                                            4

                                                            5
                                                                                                                 /s/ Shawn W. Miller                   .
                                                            6                                                    David H. Krieger, Esq.
                                                            7                                                    Shawn W. Miller, Esq.
                                                                                                                 KRIEGER LAW GROUP, LLC
                                                            8
                                                                                                                 2850 W. Horizon Ridge Pkwy.
                                                            9                                                    Suite 200
                                                                                                                 Henderson, Nevada 89052
                                                           10
                                                                                                                 Counsel for Plaintiff
                                                           11                                                    William Berry
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12                                      ORDER
                         Henderson, Nevada 89052




                                                           13    Based on the parties' notice of settlement IT IS ORDERED that by 6/15/2021 the parties
                                                                 must file either dismissal documents or a joint status report concerning the status of
                                                           14
                                                                 settlement.
                                                           15

                                                           16

                                                           17                                      IT IS SO ORDERED

                                                           18                                      DATED: 5:13 pm, April 15, 2021

                                                           19

                                                           20
                                                                                                   BRENDA WEKSLER
                                                           21                                      UNITED STATES MAGISTRATE JUDGE
                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28




                                                                                                           -2-
